United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hartford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1269
Issued: January 16, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 14, 2012 appellant filed a timely appeal from an April 19, 2012 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has established that she sustained a permanent impairment
warranting a schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence following the April 19, 2012 schedule award
decision. Since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final
decision, the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D.
Pruitt, 57 ECAB 126 (2005). Appellant may submit that evidence to OWCP along with a request for
reconsideration.

FACTUAL HISTORY
On December 18, 2008 appellant, then a 45-year-old letter carrier, filed a traumatic injury
claim alleging that she sustained injuries to her elbow, lower back and hip when she fell down
the stairs after slipping on black ice at work. She stopped work and received wage-loss
compensation. OWCP accepted appellant’s claim for left elbow contusion, back sprain and neck
sprain.
In July 16 and August 6, 2010 reports, Dr. Joseph M. Sohn, a Board-certified orthopedic
surgeon, related appellant’s complaints of low back pain and intermittent radicular symptoms.
Examination of the spinal column revealed tenderness upon palpation and limited truncal range
of motion. Dr. Sohn observed no motor or sensory deficits in the lower extremities. Distal
pulses were 2/4 in the lower extremities bilaterally. Dr. Sohn diagnosed lumbar spondylosis and
lumbar radiculitis with intermittent radiculitis and myofascial pain.
In an October 11, 2010 report, Dr. Sohn noted appellant’s complaints of persistent back
pain as a result of a work-related injury. Appellant was on a permanent lifting restriction of 20
pounds. Dr. Sohn stated that she reached maximum medical improvement and opined that she
had a permanent partial disability rating of five percent to her lumbar spine based on the sixth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (6th ed. 2008).
On January 24, 2011 appellant requested a schedule award.
On February 18, 2011 OWCP referred the case, together with a statement of accepted
facts, to Dr. Christopher R. Brigham, a Board-certified orthopedic surgeon and medical adviser.
He was asked to address whether appellant sustained any permanent impairment as a result of
her accepted injuries and the extent of any permanent impairment in accordance with the sixth
edition of the A.M.A., Guides.
In a March 2, 2011 report, Dr. Brigham accurately described appellant’s December 18,
2008 work-related injury and reviewed her medical history, including Dr. Sohn’s October 11,
2010 impairment evaluation. He stated that Dr. Sohn’s impairment rating did not conform to
OWCP regulations as it was assigned for the spine and expressed as a whole person rating and
not according to the specific instructions in the A.M.A., Guides and The Guides Newsletter.
Utilizing Table 15-4, the Elbow Regional Grid, on page 398 of the A.M.A., Guides (6th ed.
2008), Dr. Brigham determined that appellant had a class 0 rating for her elbow contusion with
no significant symptoms, which resulted in a rating of 0 percent upper extremity impairment.
According to Table 15-33, page 474, he also noted that appellant had 0 percent upper extremity
impairment because there were no reported motion deficits of the left elbow. Thus, Dr. Brigham
concluded that appellant did not suffer any permanent impairment to her left elbow. Regarding
permanent impairment for the lumbar spine, he referenced The Guides Newsletter,
July/August 2009 the sixth edition of the A.M.A., Guides for spinal nerve extremity impairment
and explained that the process for rating peripheral nerve injuries of the upper and lower
extremities was found in page 430 of the A.M.A., Guides. Dr. Brigham determined that there
was zero percent lower extremity impairment related to appellant’s spinal injury because
Dr. Sohn reported that there were no motor or sensory deficits in the lower extremity. He stated

2

that she reached maximum medical improvement on October 11, 2010 the date of Dr. Sohn’s
examination.
On March 9, 2011 OWCP referred the case to Dr. Balazs B. Somogyi, a Board-certified
orthopedic surgeon, for a second opinion examination to determine whether appellant sustained
any permanent impairment as a result of her accepted injuries and the extent of any permanent
impairment in accordance with the A.M.A., Guides.
In an April 4, 2011 report, Dr. Somogyi accurately described the December 18, 2008
employment injury and reviewed the medical history. Upon examination of the lumbar spine, he
observed tenderness at the mid to lower aspect at the midline and over the left and right
sacroiliac joint areas. No gross deformity or abnormality was found. Range of motion of the
lumbosacral segment revealed forward flexion to mid tibia with discomfort and extension to
neutral with pain. Examination of the lower extremities did not reveal any atrophy or
fasciculation and straight leg raise testing was negative bilaterally. Fabere test was somewhat
uncomfortable bilaterally and Homans sign was unremarkable and normal. Dr. Somogyi
reported that, based upon the available information, appellant reached maximum medical
improvement by the end of 2009. He stated that, according to the Lumbar Spine Regional Grid
for nonspecific chronic or chronic recurrent low back pain, she had four percent impairment of
the lumbosacral region. Dr. Somogyi also determined that, according to the Lumbar Spine
Regional Grid on page 570 of the A.M.A., Guides, appellant’s two percent impairment related to
the whole person should be increased by one percent due to functional history and physical
examination.
In an April 20, 2011 supplemental report, Dr. Somogyi stated that he used the impairment
evaluation related to pain-related impairment. He noted that appellant had a pain level between
6 to 10 on a regular basis and a pain pattern of 6 to 8, which was severe in nature. Based on
Table 3-1, page 40, of the A.M.A., Guides, Dr. Somogyi concluded that she had two percent
whole person impairment. To determine the regional lumbosacral impairment, he divided 2
by .75 which resulted in three percent impairment of the lumbosacral segment.
In a June 10, 2011 report, Dr. Brigham reviewed Dr. Somogyi’s reports and disagreed
with the impairment rating. He noted that Dr. Somogyi converted the whole person impairment
rating for the spine to regional spine impairment, but FECA regulations only authorized
impairment based on the impact to the lower extremities. Dr. Brigham explained that the correct
approach to the evaluation of spinal nerve was based on the sixth edition of the A.M.A., Guides
and the July/August 2009 The Guides Newsletter, which rated spinal nerve impairment based on
the process defined for rating peripheral nerve injuries in the lower extremities. Because the
medical examination revealed that appellant did not have any sensory deficits in the lower
extremities, he again concluded that she had zero percent lower extremity impairment.
Dr. Brigham further stated that the rating of zero percent left upper extremity impairment
remained the same.
In June 3 and July 15 reports, Dr. Sohn related appellant’s treatment for back pain and
radicular symptoms. Upon examination, he observed tenderness in the neck and sciatic notch
paraspinal muscles upon palpation of the spinal column. Dr. Sohn reported that there were no
motor or sensory deficits in the lower extremities and no peripheral edema. He diagnosed

3

lumbar spondylosis with intermittent radiculitis and authorized appellant to return to work with
restrictions.
OWCP determined that a conflict in medical opinion arose between Dr. Somogyi, the
second opinion examiner, and Dr. Brigham, an OWCP medical adviser, regarding appellant’s
schedule award impairment rating and referred her case, together with a statement of accepted
facts, to Dr. Thomas Stevens, a Board-certified orthopedic surgeon, for an impartial medical
examination to determine the percentage of impairment of her upper and/or lower extremities
according to the sixth edition of the A.M.A., Guides.
In a December 5, 2011 report, Dr. Stevens accurately described the December 18, 2008
employment injury and reviewed appellant’s medical history. Upon examination of the cervical
spine, he observed normal range of motion with complaints of some discomfort and no obvious
spasms. Dr. Stevens also noted that appellant’s upper extremity reflexes and gross neurological
examinations were within normal limits. Examination of appellant’s lumbar spine revealed mild
lumbar paravertebral spasm during forward flexion but no scoliosis. Straight leg raise testing
was negative to 90 degrees bilaterally and produced no discomfort until 80 degrees bilaterally.
Fabere test caused slight pelvis discomfort, but Homans test was negative. Active lumbar
extension was 10 degrees and side tilts and rotation were to 15 degrees. Utilizing Table 17-4,
page 570, of the A.M.A., Guides (6th ed. 2008), Dr. Stevens determined that appellant had class 1
level impairment with a five percent impairment of her lumbar spine. He reported that no rating
needed to be considered for her lower extremities or her cervical spine.
On March 13, 2012 OWCP advised Dr. Stevens that its regulations did not allow
schedule award for impairments to the spine or whole person and requested that he provide an
impairment rating for the upper and/or lower extremities based on the sixth edition of the
A.M.A., Guides.
On April 16, 2012 OWCP referred appellant to a different district medical adviser to
determine her permanent impairment according to the sixth edition of the A.M.A., Guides. In an
April 19, 2012 report, Dr. Robert Y. Pick, a Board-certified orthopedic surgeon and OWCP
medical adviser, disagreed with Dr. Stevens’ impairment rating. He noted that Dr. Stevens
referenced Table 17-4, page 570, for the Lumbar Regional Grid but failed to elaborate further
and to include grade modifiers. Utilizing Table 17-4, page 570 of the A.M.A., Guides (6th ed.
2008), Dr. Pick determined that appellant had one percent whole person impairment.3 He agreed
that no rating was needed for her cervical spine.
In a decision dated April 19, 2012, OWCP denied appellant’s claim for a schedule award
finding that the medical evidence failed to establish that she sustained a permanent impairment to
her upper or lower extremities as a result of her accepted work-related injuries.
3

Dr. Pick reported that appellant fell under class 1 for nonspecific chronic or chronic recurrent low back pain and
had a default value of two percent and diagnosis (CDX) of 1. Utilizing the grade modifiers for Functional History
(GMFH) on Table 17-6, page 575, grade modifier 1, Physical Examination (GMPE) on Table 17-7, page 576, grade
modifier 1 and Clinical Studies (GMCS) on Table 17-9, page 581, grade modifier 0, he determined that an
adjustment of -1 was necessary. As applied to the Lumbar Spine Regional Grid, Table 17-4, page 570, appellant’s
grade was reduced from two to one percent whole person impairment.

4

LEGAL PRECEDENT
The schedule award provision of FECA4 and its implementing federal regulations5 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.6 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.7
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the implementing regulations.8 Neither, FECA nor the implementing regulations
provide for the payment of a schedule award for the permanent loss of use of the back or the
body as a whole.9 However, a claimant may be entitled to a schedule award where the
employment-related back condition affects the upper and/or lower extremities.10
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. For peripheral nerve impairments to the upper or
lower extremities resulting from spinal injuries, OWCP’s procedures indicate that The Guides
Newsletter Rating Spinal Nerve Extremity Impairment using the sixth edition (July/August 2009)
is to be applied.11
ANALYSIS
The Board initially finds that OWCP erred in finding a conflict in medical opinion
between Dr. Brigham, an OWCP medical adviser, who found that appellant had no ratable
permanent impairment for the lower extremities as related to her spine and for her left elbow and
Dr. Somogyi, the second opinion examiner, who determined that she had two percent whole
person impairment and three percent spinal impairment. Section 8123(a) of the FECA provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at § 10.404.

7

FECA Bulletin No. 09-03 (issued March 15, 2009); see also Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
8

Thomas J. Engelhart, 50 ECAB 319 (1999).

9

5 U.S.C. § 8107(c) (2006); 20 C.F.R. § 10.404(a) (2011); see Jay K. Tomokiyo, 51 ECAB 361 (2000).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability Claims,
Chapter 2.808.6a(3) (January 2010).
11

See G.N., Docket No. 10-850 (issued November 12, 2010); see also Federal (FECA) Procedure Manual, supra
note 7 at Chapter 3.700, Exhibit 1, note 5 (January 2010). The Guides Newsletter is included as Exhibit 4.

5

an examination.12 As Dr. Somogyi and Dr. Brigham both examined appellant on behalf of
OWCP, a conflict did not exist in the medical opinion evidence, as contemplated by FECA,
between these two physicians.
Appellant did submit reports from her treating physician, Dr. Sohn in support of her
schedule award claim. In his October 11, 2010 report, Dr. Sohn reported that she had a five
percent impairment of her lumbar spine. His report however is of limited probative value
because he failed to properly apply the A.M.A., Guides and The Guides Newsletter in
determining appellant’s permanent impairment. Dr. Sohn did not provide an impairment rating
based on permanent impairment of appellant’s upper and/or lower extremities resulting from
appellant’s accepted conditions. Instead, he provided impairment ratings for her spine and whole
person, which FECA does not authorize. The Board notes that neither FECA nor the
implementing regulations provide for the payment of a schedule award for the permanent loss of
use of the back or the body as a whole.13 A claimant may only be entitled to a schedule award
where the employment-related back condition affects the upper and/or lower extremities.14
Regarding appellant’s lower extremities, Dr. Sohn found in his August 6, 2010 report that
appellant had no motor or sensory deficits in the lower extremities, the deficits which would be
the basis for payment of a schedule award. He therefore provided no basis for payment of a
schedule award for permanent impairment of appellant’s upper or lower extremities.
Dr. Somogyi determined that, according to the Lumbar Spine Regional Grid on page 570
of the A.M.A., Guides (6th ed. 2008), appellant had four percent impairment of the lumbar spine
due to her chronic recurrent low back pain and three percent impairment for the whole person.
In a June 10, 2011 report, Dr. Brigham reviewed Dr. Somogyi’s impairment rating and disagreed
with his findings because FECA regulations did not authorize impairment ratings for the spine or
whole person. The Board finds that Dr. Somogyi did not properly apply the sixth edition of the
A.M.A., Guides or provide a rating for peripheral nerve impairments to appellant’s lower
extremities as a result of her accepted lumbar condition and he did not reference The Guides
Newsletter July/August 2009. Dr. Somogyi’s opinion therefore is of limited probative value.
Dr. Stevens and Dr. Pick found that appellant’s impairment was to the lumbar spine and
not to the upper or lower extremities. Both of the physicians rated her impairment as either a
lumbar spine impairment or a whole person impairment. As noted, FECA however does not
authorize payment for permanent impairment of the lumbar spine or whole person impairment.
The reports from Dr. Stevens and Dr. Pick are therefore also of limited probative value.
The Board finds that the weight of the medical evidence rests with the opinion of
Dr. Brigham, who provided an impairment rating in accordance with the protocols and tables of
the sixth edition of the A.M.A., Guides. As noted OWCP’s procedures provide that The Guides
Newsletter July/August 2009 for Rating Spinal Nerve Extremity Impairment is to be applied
when determining peripheral nerve impairments to the upper or lower extremities resulting from
12

5 U.S.C. § 8123(a).

13

Supra note 9.

14

Supra note 10.

6

spinal injuries.15 The record reveals that Dr. Brigham was the only physician to reference and
properly apply The Guides Newsletter to determine whether appellant sustained any impairment
to her upper or lower extremities as a result of her spinal injury. In his March 2, 2011 report,
Dr. Brigham explained that according to The Guides Newsletter July/August 2009 the process for
rating spinal nerve extremity impairment was found in page 430 of the A.M.A., Guides. He
noted that Dr. Sohn reported no motor or sensory deficits in the lower extremities and
recommended class 0 findings resulting in zero percent permanent impairment. Dr. Brigham
properly concluded that there was no medical evidence demonstrating any impairment to the
bilateral lower extremities resulting from appellant’s accepted lumbar condition. The Board
finds that Dr. Brigham, OWCP’s medical adviser, properly applied the A.M.A., Guides and The
Guides Newsletter to find that appellant did not suffer any permanent impairment to her lower
extremities as related to her lumbar spine.
Dr. Brigham further explained that rating permanent impairment to claimant’s left elbow
was based on diagnosis or range of motion. He referenced Table 15-4, page 398, of the sixth
edition of the A.M.A., Guides and determined that appellant had class zero rating for the her
elbow contusion resulting in a rating of zero percent upper extremity impairment. According to
Table 15-33, page 474, Dr. Brigham concluded that appellant had zero percent upper extremity
impairment because there were no reported motion deficits of the left elbow. The Board finds
that he properly applied the A.M.A., Guides to determine that appellant had zero percent upper
extremity impairment. Thus, Dr. Brigham’s opinion constituted a sufficient basis to determine
that appellant did not sustain any permanent impairment to her upper or lower extremities as a
result of her work-related back injury and to her left elbow and thus, is not entitled to a schedule
award.
On appeal, appellant alleged that she should be awarded five percent permanent
impairment according to Dr. Sohn’s evaluation because he is her physician and knows her
condition better than the other physicians. As explained above, however, Dr. Sohn’s impairment
rating is of little probative value as he did not properly apply the A.M.A., Guides to rate
appellant’s lower extremity impairment as related to her lumbar conditions. The Board finds that
Dr. Brigham properly applied the A.M.A., Guides methods for rating spinal impairments and
thus, his opinion constitutes the weight of the medical evidence.
Appellant did not submit sufficient medical evidence to establish that she sustained any
permanent impairment as a result of her December 18, 2008 employment injury. The medical
evidence demonstrates that she has no impairment to her lower extremities as a result of her
lumbar conditions and to her left upper extremity. The Board finds that appellant is not entitled
to a schedule award as a result of her accepted employment-related injury.
Appellant may request a schedule award or increased schedule based on evidence of a
new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

15

Supra note 11.

7

CONCLUSION
The Board finds that appellant has not established any ratable impairment related to her
December 18, 2008 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the April 19, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 16, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

